Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/345,514 filed on 04/26/2019.  Claims 1-15 are pending in the application.

Specification
	2. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is
suggested: movable charger with transformable shape for electric vehicle.

Drawings
3.  New corrected drawing/s in compliance with 37 CFR 1.121(d) are required in this application because:
- Fig.1 is missing component "160" disclosed as "a moving unit 160" in ¶ [0060] of the instant specification with respect to Fig.1. 
- Figs.2 and 5 are missing component "150" disclosed as "the transformer 150" in ¶ ¶ [0076]-[0079] of the instant specification with respect to Figs.2 and 5. 
- Figs.2 and 5 are missing component "152" disclosed as "a transformation motor 152" in ¶ ¶ [0076]-[0079] of the instant specification with respect to Figs.2 and 5. 


Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al.  (U.S. Patent 9,592,742) in view of Goldenberg et al. (U.S. Patent 7,493,976).
6.  As to claim 1 Sosinov describes a charger for an electric vehicle (a mobile apparatus for charging electric storage device/battery for electric vehicle – Abstract; col.1, ll.30-36; Fig.7), comprising:
a main body comprising a charging connector to be connected to a charging terminal provided in the electric vehicle (a main body 187 comprising a power coupling element 320 (charging connector) to couple electric energy to a vehicle charging port to charge electric vehicle 308 - col.19, ll.46-58; col.19, ll.64-67; col.20, ll.1-5; col.25, ll.30-60; Fig.7);
a moving unit provided in the main body and configured to make the main
body be movable (a motorized cart 340 with one or more wheels 342; the electric power supply is mounted in motorized cart 340 so as to enable locomotion of the electric power supply using a motor, an engine, or other drive system coupled to the one or more wheels 342 to accomplish locomotion from place to place within a parking lot, a parking structure, or another type of defined area that receives electric vehicles - col.18, ll.26-34; col.19, ll.58-63; col.20, ll.30-36; Figs.6-7); and
based on the main body being positioned to be connectable with the charging terminal through the connector, a controller configured to, control moving the outer appearance of the charger (robotic arm 388 is also joined to motorized cart 340; robotic arm 388 is attached to electric power coupling element 320 for movement of electric power coupling element 320 so as to position electric power coupling element 320 to couple electric energy to charge electric vehicle 308; robotic arm 388 is connected with the control and communication system to accomplish information transfer and receive commands, instructions, and/or signals that control the operation and movement of robotic arm 388 - col.19, ll.63-67; col.20, ll.1-5; Figs.1, 6-7).
With respect to claim 1 Sosinov does not explicitly describe controlling a transformer to switch an outer appearance of the main body over between a first shape 
As to claim 1 Goldenberg in combination with Sosinov discloses controlling a transformer to switch an outer appearance of the main body over between a first shape allowing the main body to be movable on a ground through the moving unit and a second shape making the main body occupy a smaller surrounding area of the electric vehicle than the first shape during a charging operation for the electric vehicle (a variable configuration of a tracked vehicle 20 is provided by controlling simultaneously the position of a pair of planetary wheels 26 whose location is controlled precisely by a track configuration-controlling mechanism in the form of a planetary wheel arm 30 (transformer); the variable configuration articulated tracked vehicle of the present invention can be easily configured so that the vehicle can be adapted to situations that arise when in use; Fig. 5 shows a few examples of different configurations; specifically Fig. 5(1) shows a generally right angle triangular configuration, Fig. 5(2) shows an obtuse triangular configuration; Fig. 5(3) shows a straight line configuration (smaller surrounding area) - Abstract; col.4, ll.64-67; col.5, ll.1-3; col.5, ll.50-67; col.6, ll.1-22; col.7, ll.38-41; Figs.1, 5, 8).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Goldenberg’s teaching regarding the transformer to switch an outer appearance of the main body over between a first shape allowing the main body to be movable on a ground through the moving unit and a second shape making the main body occupy a smaller surrounding area of the electric 
7.  Claim 9 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
8.  As to claims 6-8, 11-12 and 14-15 Sosinov in combination with Goldenberg recites:
Claims 6, 14 The charger/method, wherein the controller controls the moving unit to move the main body to a position for charging the electric vehicle, based on a charging request for the electric vehicle (col.31, ll.28-67; col.32, ll.1-8; Fig.13);
Claims 7, 15 The charger/method further comprising: a camera or sensor configured to detect surroundings of the main body; and a storage configured to store a trip algorithm for the charger or a map of an installation space for the charger, wherein the controller controls movement of the charger by applying detection data obtained from the camera or the sensor to the algorithm or the map (col.16, ll.3-52; col.21, ll.8-26; col.31, ll.47-67; col.33, ll.1-8);
Claim 8 The charger, wherein the electric vehicle is provided with a power receiving module comprising a connecting portion to connect with the connector and a charging cable to connect with the charging terminal, and wherein the connector is connected to the connecting portion and makes charging power be supplied to the electric vehicle through the power receiving module (col.17, ll.27-67; col.17, ll.1-34; col.19, ll.3-67; col.20, ll.1-67; col.21, ll.1-22);
Claim 11 The method further comprising transforming the main body to have the first shape based on completion of the charging; and moving the charger having the first shape to a charging station or a position of another charging target, i.e. another electric vehicle (col.19, ll.63-67; col.20, ll.1-5; col.32, ll.54-67; col.33, ll.1-15; Figs.7, 14);
Claim 12 The method further comprising by the charger, obtaining information about a battery remaining or charging state of the electric vehicle targeted for the charging; and making payment of charging expenses based on the information obtained as the charging is completed (col.31, ll.1-27).
9.  As to claims 2-5 and 10 Goldenberg in combination with Sosinov teaches:
Claim 2 The charger, wherein the main body comprises a plurality of sub main bodies coupled to be switchable between the first shape and the second shape based on change in a relative position thereof (col.4, ll.56-67; col.5, ll.1-3; col.5, ll.61-67; col.6, ll.1-22; Figs.1, 5, 7-8, 12-13, 15, 20-21, 23-25);
Claim 3 The charger, wherein the sub main body comprises a first sub main body and a second sub main body, each of which is shaped like a plate, and wherein one end portion of the second sub main body is coupled to slide along a lengthwise direction on a plate surface of the first sub main body (Figs.12-13, 16, 18-25);
Claim 4 The charger, wherein the first shape comprises a shape in which the first sub main body and the second sub main body are coupled to each other to form a T-shape, and wherein the second shape comprises a shape in which the first sub main body and the second sub main body are coupled to each other to form an L-shape (Figs.12, 23, 25);
Claim 5 The charger, wherein the plurality of sub main bodies are coupled to each other rotatable on each first end portion thereof used as a rotation axial line, wherein the first shape comprises a shape in which the sub main bodies are
relatively rotated on the rotation axial line to come close to each other with second end portions thereof being supported on the ground, and wherein the second shape comprises a shape in which the sub main bodies are relatively rotated on the rotation axial line to be disposed on one plane (Figs.16, 18-25);
Claim 10 The method further comprising moving the charger as transformed into the second shape to make the main body at least partially enter under the electric vehicle (Figs.5, 23, 25).
10.  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sosinov in view of Goldenberg and further in view of Dyer et al. (U.S. Patent 10,340,709).
With respect to claim 13 Sosinov in combination with Goldenberg does not explicitly describe the method further comprising by the charger, making a battery of the charger be supplied with charging power, with which the electric vehicle will be charged, from a charging station, wherein the supply of the charging power is performed in a time slot during which power consumption is low.
As to claim 13 Dyer in combination with Sosinov and Goldenberg discloses the method further comprising by the charger, making a battery of the charger be supplied with charging power, with which the electric vehicle will be charged, from a charging station, wherein the supply of the charging power is performed in a time slot during which power consumption is low (col.2, ll.45-58; col.4, ll.53-67; col.5, ll.1-5; Figs.1A-1B, 5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Dyer’s teaching regarding the method further comprising by the charger, making a battery of the charger be supplied with charging power, with which the electric vehicle will be charged, from a charging station, wherein the supply of the charging power is performed in a time slot during which power consumption is low to modify Sosinov’s and Goldenberg’s inventions by recharging the battery of the charger with off-peak electricity, which is cheaper and less likely to cause power grid disruptions (col.4, ll.66-67; col.5, ll.1-5).

Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851